Citation Nr: 0524779	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  95-28 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.  

2.  Entitlement to a rating in excess of 10 percent for 
cervical strain.  

3.  Entitlement to a rating in excess of 10 percent for 
hypertension (HTN).  

4.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1974, January 1979 to September 1979, and from 
January 1991 to July 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1995 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  At that time, it was determined that disability 
ratings in excess of 10 percent were not warranted for low 
back strain, cervical strain, or for HTN.  In March 1996, the 
RO confirmed and continued the 10 percent ratings in effect 
for the cervical strain and for HTN.  The veteran's lumbar 
spine disability rating, however, was increased to 20 
percent.  In May 1996, the RO denied the veteran's claim for 
a TDIU.  

In June 2005 the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record reflects that a VA examination was conducted for 
VA purposes in October 2004.  At that time, the veteran 
reported cervical pain that traveled to the right shoulder.  
He reported continued low back strain and a herniated disc.  
His HTN caused headaches and dizziness.  The veteran was 
examined for each of these conditions, and there was no 
change in the diagnoses of cervical strain and hypertensive 
vascular disease (essentially arterial HTN).  However, the 
examiner added osteoarthritis, L5, mild, to the diagnosis of 
lumbar spine strain.  

At the time of the June 2005 Travel Board hearing, the 
veteran testified that his lumbar and cervical spine 
disabilities had increased in severity.  Similarly, his HTN 
had worsened, and his medication had recently been changed.  
He also indicated that he had kept a journal of blood 
pressure readings using a cuff at home, and that he had given 
this log to his physician.  The veteran's blood pressure 
journal was subsequently added to the record.   

However, as the veteran has testified that his conditions 
have worsened, VA is obligated to afford a new examination 
when the record, including a veteran's hearing testimony, 
indicates that a disability has worsened.  Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

Accordingly, this matter is REMANDED for the following 
actions:  

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected lumbar or cervical 
spine disorders.  Any records that are 
not currently included in the clams file 
should be obtained and added to the file.  
With any necessary authorization from the 
veteran, the AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that are not 
currently of record.  All efforts to 
obtain these records must be documented 
in the claims file.  If any records 
cannot be obtained, it should be so 
stated, and the veteran is to be informed 
of any records that could not be 
obtained.  If pertinent records are 
received, the AMC should ensure that VCAA 
examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  The AMC should schedule the veteran 
for VA neurologic and orthopedic 
examinations to determine the current 
manifestations of his lumbosacral and 
cervical spine disabilities.  

The examiner(s) should report the 
veteran's ranges of cervical and lumbar 
spine motion in degrees.  The examiner(s) 
should determine whether the back 
disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

In addition, the examiner(s) should 
report the existence of any symptoms of 
intervertebral disc disease related to 
the service connected disabilities, and 
should report whether intervertebral disc 
disease, if present, has required periods 
of doctor prescribed bed rest in the last 
12 months, and, if so, the frequency and 
duration of such periods should be 
estimated.

The examiner(s) should also note the 
presence or absence of muscle spasm in 
the lumbar spine.

The examiner(s) should report whether any 
service-connected lumbar or cervical 
spine disability causes any neurologic 
disability.  The examiner(s) should note 
any paralysis, partial paralysis, 
neuralgia or neuritis, and express an 
opinion as to the severity of such 
symptoms in terms of being slight, 
moderate, moderately severe, or severe.

The symptoms described should include 
neurological manifestations, if any, 
including symptoms radiating into the 
upper or lower extremities.  The examiner 
should discuss the effect of the spine 
disabilities on the veteran's ability or 
potential to hold employment.

3.  The AMC should schedule the veteran 
for a VA cardiovascular examination to 
determine the current manifestations of 
his HTN.  It is noted that during the 
course of this appeal, the criteria for 
evaluating cardiovascular disorders were 
changed, effective on January 12, 1998.  
62 Fed. Reg. 65,219 (1997).  The veteran 
has been provided with old and amended 
regulations and his claim has been 
evaluated using both.  It is requested 
that the examiner who conducts the 
cardiovascular examination be provided 
with 38 C.F.R. § 4.101, Diagnostic Code 
7101, effective before and after January 
12, 1998, and that he provide a 
discussion as to which rating best 
describes the veteran's current HTN.  The 
examiner should discuss the effect of the 
HTN on the veteran's ability or potential 
to hold employment.

4.  The AMC should then readjudicate the 
issues on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case (SSOC) should be 
furnished to the veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




